Mr. Justice Burke
delivered the opinion of the court.
This is a companion case to No. 10029, [209 Pac. 810] this day affirmed, and the two were argued together. An examination of that opinion is essential to an understanding of this. The claim of defendant in error here was for $9500 and interest. It was filed April 21, 1919, and disallowed by the county court. On appeal to the district court it was allowed as a claim of the fifth class. To review the judgment thereupon entered this writ is prosecuted.
The first question with which we are here confronted is the one decided in said cause numbered 10029. It is there held that preferred claims must be filed within six months or lose their preference, and that general claims may be filed at any time within one year. The determination of that question disposes of this writ and we find it unnecessary to consider other questions raised herein.
The judgment is accordingly affirmed.
Mr. Chief Justice Scott, Mr. Justice Denison and Mr. Justice Campbell, not participating.
Mr. Justice Teller sitting as Chief Justice.